Case 1:20-cv-21438-UU Document 5 Entered on FLSD Docket 04/03/2020 Page 1 of 2




                             UNITED STATES DISTRICT COURT
                             SOUTHERN DISTRICT OF FLORIDA

                        CASE NO: 20-21438-CIV-UNGARO/O’SULLIVAN


   SAMUEL DUPLESSY,

          Petitioner,
   v.

   U.S. IMMIGRATION AND CUSTOMS
   ENFORCEMENT

         Respondent.
   _____________________________________/

                        RESPONDENT’S NOTICE OF APPEARANCE

        Notice is hereby given that litigative responsibility for this matter has been assigned within

 the Office of the United States Attorney for the Southern District of Florida to Assistant United

 States Attorney NATALIE DIAZ, who hereby appears on behalf of the Respondent.



                                             Respectfully submitted,


                                             ARIANA FAJARDO ORSHAN
                                             UNITED STATES ATTORNEY

                                       By:      Natalie Diaz
                                                NATALIE DIAZ
                                                ASSISTANT U.S. ATTORNEY
                                                Florida Bar No. 85834
                                                E-mail: Natalie.Diaz@usdoj.gov
                                                99 N.E. 4th Street, Suite 300
                                                Miami, Florida 33132
                                                Telephone: (305) 961-9306
                                                Counsel for Respondent
Case 1:20-cv-21438-UU Document 5 Entered on FLSD Docket 04/03/2020 Page 2 of 2




                                CERTIFICATE OF SERVICE

        I HEREBY CERTIFY that on April 3, 2020, I electronically filed the foregoing document

 with the Clerk of the Court via CM/ECF and mailed a copy to the Petitioner at the address below.



                                                     Natalie Diaz
                                                     NATALIE DIAZ
                                                     ASSISTANT U.S. ATTORNEY


 Samuel Duplessy
 Krome Service Processing Center
 Inmate Mail/Parcels
 18201 SW 12th Street
 Miami, Florida 33194




                                               -2-
